The appellant has failed to comply with Supreme Court rules 10 and 12 relating to the filing of briefs on appeal.
The rules applicable to the filing of briefs on appeal are simple and easy to understand and to comply with, and they were designed to aid the courts and to facilitate disposition of cases. Where the requirements of rules 10 and 12 are ignored by appellants, this court will not consider the questions noted in the assignments of error. This court is in entire accord with the opinion in Ogburn-Griffin Gro. Co. v. Orient Ins. Co.,188 Ala. 218-223, 66 So. 434. Upon authority of that case and others of similar import, the judgment in this case is affirmed.
Affirmed.